Citation Nr: 1745989	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  14-32 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and an unspecified trauma and stressor related disorder.


REPRESENTATION

Veteran represented by:  Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran and his former spouse

ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to September 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision from the Department of Veterans (VA) Regional Office (RO) in Columbia, South Carolina.  

In December 2016, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In the July 2014 statement of the case the RO characterized the psychiatric disorder on appeal as service connection for PTSD.  In November 2012 the Veteran was diagnosed with depressive disorder and anxiety and in March 2017 he was diagnosed with unspecified trauma and stressor related disorder.  As such, the Board has characterized the psychiatric disorder on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and unspecified trauma and stressor related disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).

An August 2017 rating decision granted service connection for degenerative arthritis of the spine with intervertebral disc syndrome rated 40 percent effective October 7, 2011 and radiculopathy right lower extremity rated 40 percent effective June 20, 2017.  As this represents a full grant of the benefit sought, service connection for a back disability is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  
In March 2017 the Board remanded the issues on appeal for additional development and a VA examination.  The issues have now been returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has no current residuals of a head injury.

2.  The Veteran has no currently diagnosed headache disability.

3.  Resolving reasonable doubt in the Veteran's favor, an acquired psychiatric disorder, diagnosed as an unspecified trauma and stressor related disorder, is etiologically related to the Veteran's active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a head injury have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for a headache disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for establishing service connection for an acquired psychiatric disorder, currently diagnosed as unspecified trauma and stressor related disorder, are met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran asserts that his residuals of a head injury, headaches, and psychiatric disability are related to his active duty service.  Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  A disability that is proximately due to, the result of, or permanently aggravated by a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2016).

Residuals of a Head Injury and Headaches

During the December 2016 Board hearing the Veteran testified that while on active duty service he was struck in the head by a pick axe, was treated in service for his head injury, complained of headaches after the injury, and that he continues to experience headaches and takes over the counter medication for his headaches now.  

During an April 2017 VA examination the Veteran reported that he experiences headaches three times a week.  He reported that the headaches began shortly after the pick axe accident, that he takes medication for the pain, and that headaches typically last an hour, induce limited peripheral vision, some dizziness, sensitivity to light and headache pain.  The examiner reported that the Veteran was exposed to more than three blasts during service, none of which were severe enough to knock the Veteran down or cause injury.  He reported that the Veteran does not have any subjective symptoms or any mental, physical or neurological conditions or residuals attributable to a traumatic brain injury (TBI) such as migraine headaches or Meniere's disease.  The examiner opined that the Veteran's available medical records do not include documentation to support the Veteran's claimed head injury.  He further opined that due to the lack of objective evidence for the Veteran sustaining a head injury with residual symptoms, the claimed TBI was less likely than not related to the in-service injury due to lack of pathology.  None of the other medical evidence contains a clinical diagnosis for residuals of a head injury or a diagnosable headache disability during the period on appeal.

A veteran is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Here, however, his statements are of limited probative value, and the medical evidence of record outweighs his statements.  Specifically the April 2017 examiner reviewed the evidence and recorded the Veteran's headache complaints but concluded the Veteran has no current disability due to a lack of pathology.  Indeed, the Court has held that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). Without a pathology to which such symptoms can be attributed, there is no basis upon which to grant service connection.   Moreover, while the Veteran is competent to report the symptoms he experiences, he is not competent to diagnose residuals of a head injury as he has not been shown to have the medical training necessary to do so. 

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  In summary, the preponderance of the evidence is against a finding that the Veteran has current residuals of a head injury disability or headache disability.  Thus, service connection for residuals of a head injury and headaches is denied.  


Psychiatric Disability

In December 2016 the Veteran testified that while stationed at Nouasseur Air Force Base in Morocco he witnessed a fuel truck collide with an aircraft after going through a red light on the runway, killing two pilots.  He testified his hands started shaking in service and he testified he has nightmares and anger problems.

The Veteran's service treatment records and personnel file are not available for review.  In a November 2012 memorandum the VA reported that the National Personnel Records Center determined that the Veteran's records were destroyed in an accidental fire and cannot be reconstructed.  In April 2013 the Joint Services Records Research Center (JSRRC) determined that the Veteran's reported stressor, the aircraft accident, could not be verified.  In their attempt to corroborate the stressor, the JSRRC contacted the Air Force Historical Research Agency (AFHRA) who determined that according to the official unit history of the 7280th Air Force Hospital at Nouasseur Air Force Base, no personnel died from an accident or illness between 1956 and 1958, however, the unit history for the 1603rd Air Transport Wing for 1957 was not available.  The Veteran submitted photographs that he asserts depict the aircraft accident and website articles that document aircraft and squadrons stationed at the Nouasseur Air Force Base.  He reported that the accident brought on a nervous breakdown.  Buddy statements support that the Veteran witnessed an aircraft crash in service and that his hands began shaking in service.  The Veteran also submitted a newspaper article dated in May 1957 documenting an accident at Nouasseur Air Base where a truck pulled onto the runway and a flier was killed.

In November 2012 the Veteran was diagnosed with depressive disorder not-otherwise specified (NOS) and anxiety.  He reported that his hands started to shake after he witnessed an aircraft accident in service.

During a March 2017 VA PTSD examination the examiner diagnosed unspecified trauma and stressor related disorder.  She reported the Veteran's stressors were witnessing a pilot killed when a truck crashed into a plane on an air force base in Morocco and that he witnessed a soldier get sucked into a plane.  The examiner reported that the Veteran's symptoms do not meet the full Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5) criteria for PTSD; however, as the Veteran does have symptoms related to PTSD, he was diagnosed with an unspecified trauma and stressor related disorder.  She reported that the Veteran's file contains photographs of the accident, and if verified, the experience would meet the criteria of a stressor.  

While the Veteran has not been diagnosed with PTSD, the record establishes the presence of a current disability; the Veteran was diagnosed with an unspecified trauma and stressor related disorder by a VA examiner in March 2017 in accordance with the DSM-5.  While complete personnel records are not associated with the claims file, the record does demonstrate that the Veteran was stationed at the Nouasseur Air Base in Morocco.  In addition, the Veteran provided photographs of the aircraft accident, a newspaper article that appears to document the stressor, and a statement from another Veteran who also served in the air base in Morocco and attested that his psychiatric symptoms began in service after the Veteran reported he witnessed the accident.  The Board finds no reason to disbelieve the Veteran or the individuals who wrote statements in support of his claim regarding the in-service incident.  The Board concludes that the Veteran is competent to describe events he experienced during his active duty service and that his statements regarding them are credible.  Finally, the March 2017 VA examiner diagnosed a trauma and stressor related disorder based on the Veteran's witnessing the in-service aircraft crash and determined, based on review of the record, that it was at least as likely as not that the disorder was caused by military service.  In summary, reasonable doubt is resolved in the Veteran's favor and service connection is warranted. 







	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for residuals of a head injury is denied.

Service connection for a headache disability is denied.

Service connection for an unspecified trauma and stressor related disorder is granted.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


